Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/8/22 is acknowledged.
Claims1-13 are cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wi et al. (US PGPub 2017/0170152).
Claim 14:   Wi teaches (Fig. 11a-11b) a method, comprising: providing a light-emitting structure comprising a first light-emitting device (1051a), a second light-emitting device (1051b), and a third light-emitting device (1051c), wherein each of the first light-emitting device, the second light-emitting device, and the third light-emitting device comprises a first ohmic contact (1040) and a second ohmic contact (1152); providing a light-conversion device comprising one or more porous structures (1091) with embedded quantum dots (1081, 1082), wherein a first portion of the light-conversion device comprises a first plurality of quantum dots for converting light produced by the first light-emitting device into light of a first color, wherein a second portion of the light-conversion device comprises a second plurality of quantum dots for converting light produced by the second light-emitting device into light of a second color, and wherein the third light-emitting device emits light of a third color; and attaching the light-emitting structure to the light-conversion device [0104].  
Claim 15:   Wi teaches (Fig. 11a-11b) wherein providing the light-conversion device comprises: placing the first plurality of quantum dots in the first portion of the light-conversion device; and placing the second plurality of quantum dots in the second portion of the light-conversion device.  
Claim 19:   Wi teaches (Fig. 11a-11b) the first ohmic contact and the second ohmic contact are deposited on a first side of the light-emitting structure, and wherein attaching the light-emitting structure to the light-conversion device comprises bonding the light-conversion device on a second side of the light-emitting structure.  
Claim 20:   Wi teaches (Fig. 11a-11b) the first color is red, wherein the second color is green, and wherein the third color is blue.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US PGPub 2020/0152841).
Claim 14:   Han teaches a method, comprising: providing a light-emitting structure comprising a first light-emitting device (124), a second light-emitting device (124), and a third light-emitting device (124), wherein each of the first light-emitting device, the second light-emitting device, and the third light-emitting device comprises a first ohmic contact and a second ohmic contact; providing a light-conversion device (116) comprising one or more porous structures with embedded quantum dots [0055], wherein a first portion of the light-conversion device comprises a first plurality of quantum dots for converting light produced by the first light-emitting device into light of a first color, wherein a second portion of the light-conversion device comprises a second plurality of quantum dots for converting light produced by the second light-emitting device into light of a second color, and wherein the third light-emitting device emits light of a third color [0056, 0070-0072]; and attaching the light-emitting structure to the light-conversion device.  It is noted that one of ordinary skill in the art would know that the LED had a first and second ohmic electrode as is necessary to operate the device.
Claim 15:   Han teaches [0070-0072] wherein providing the light-conversion device comprises: placing the first plurality of quantum dots in the first portion of the light-conversion device; and placing the second plurality of quantum dots in the second portion of the light-conversion device.  
Claim 16:  Han teaches [0070-0072] placing the first plurality of quantum dots in the first portion of the light-conversion device using at least one of a photolithography method or an inkjet printing method.  
Claim 17:  Han teaches [0070-0072] placing the first plurality of quantum dots in the first portion of the light-conversion device comprises dispensing, using a dispensing machine, a first liquid containing the first plurality of quantum dots on a first nanoporous structure of the light-conversion device, and wherein placing the second plurality of quantum dots in the second portion of the light-conversion device comprises dispensing, using the dispensing machine, a second liquid containing the second plurality of quantum dots on a second nanoporous structure of the light-conversion device.  
Claim 20:   Han teaches [0070-0072] the first color is red, wherein the second color is green, and wherein the third color is blue.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2020/0152841), as applied to claim 14 above, and further in view of Lee et al. (US PGPub 2020/0152694).
Regarding claim 18, as described above, Han substantially reads on the invention as claimed, and Han teaches except the light-conversion device comprising the one or more porous structures with the embedded quantum dots comprises: forming a plurality of nanoporous structures separated by a plurality of trenches (portions filled with 120), wherein the first portion of the light-conversion device comprises a first nanoporous structure of the plurality of nanoporous structures, and wherein the second portion of the light-conversion device comprises a second nanoporous structure of the plurality of nanoporous structures.  Han does not teach coating at least one sidewall of at least one of the trenches with a metallic material.  Lee teaches coating the regions surrounding the quantum dot fluorescent material to improve optical extraction efficiency of the device [0045-0046].  It is noted that reflective layers are commonly used and known in the art of LED devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Han to include metallic layers in the trenches between the light-conversion elements to promote light extraction efficiency.
Claim 22:   Han teaches (Fig. 2D) positions and dimensions of the plurality of trenches correspond to positions and dimensions of the first light-emitting device, the second light-emitting device, and the third light-emitting device.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPub 2020/0152841) and Lee et al. (US PGPub 2020/0152694), as applied to claim 18 above, and further in view of Wi et al. (US PGPub 2017/0170152).
Regarding claim 21, as described above, Han and Lee substantially read on the invention as claimed, and Han teaches forming the plurality of nanoporous structures in the one or more semiconductor layers.  Han and Lee do not teach  providing the light-conversion device further comprises: growing one or more semiconductor layers on a growth template and removing the growth template from the semiconductor layers.  Wi teaches providing the light-conversion device further comprises: growing one or more semiconductor layers on a growth template and removing the growth template from the semiconductor layers as a common way to manufacture multiple LED devices at once to be used together in a display device [0069-0071]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Han and Lee to have included a growth template for the light emitting devices to be grown on and then separated from because it is a common method of forming multiple identical devices simultaneously to enable simultaneously transfer to their final device destination as taught by Wi [0069-0071].
Claim 19:   Wi teaches (Fig. 11a-11b) the first ohmic contact (1152) and the second ohmic contact (1156) are deposited on a first side of the light-emitting structure, and wherein attaching the light-emitting structure to the light-conversion device comprises bonding the light-conversion device on a second side of the light-emitting structure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pschenitzka (US PGPub 2020/0051959).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814